                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION



EDDIE A. POINDEXTER                                             PETITIONER


v.                         NO. 3:20-cv-00009 DPM-PSH


DEXTER PAYNE                                                  RESPONDENT



                                  ORDER


     Petitioner Eddie A. Poindexter (“Poindexter”) began this case by

filing a petition for writ of habeas corpus pursuant to 28 U.S.C. 2254. In

the petition, he challenged his 2006 guilty plea in Washington County

Circuit Court. He also challenged the Washington County Circuit Clerk’s

alleged refusal to file two notices of appeal. Respondent Dexter Payne

(“Payne”) has now filed a response to the petition. In the response, Payne

maintained that the petition should be dismissed because it is barred by

limitations; raises, in part, a state law claim; and contains claims that are

procedurally barred from federal court review. Before giving serious

consideration to Payne’s assertions, the Court accords Poindexter an
opportunity to file a reply. In the reply, Poindexter should explain why his

petition should not be dismissed for the reasons advanced by Payne.

Poindexter is given up to, and including, March 12, 2020, to file a reply.

     IT IS SO ORDERED this 11th day of February, 2020.




                                   __________________________________
                                     UNITED STATES MAGISTRATE JUDGE




                                     2
